Exhibit 10.2

FIRST AMENDMENT TO THE AMENDED AND RESTATED UNITED STATES TAX AGREEMENT

for

NCL CORPORATION LTD.

This First Amendment (this “Amendment”) to the AMENDED AND RESTATED UNITED
STATES TAX AGREEMENT of NCL Corporation Ltd., a company organized under the laws
of Bermuda is made effective as of April 9, 2014, by Norwegian Cruise Line
Holdings Ltd., a company organized under the laws of Bermuda and the Members, as
defined in the Agreement.

A. The Members and the Company entered into that certain AMENDED AND RESTATED
UNITED STATES TAX AGREEMENT on January 24, 2013 (the “Agreement”).

B. The Company and the Members desire to amend the Agreement as set forth in
this Amendment.

NOW, THEREFORE, the Agreement shall be amended as follows:

1. Tax Distributions. Section 3(b)(i) of the Agreement shall be amended by
adding the following sentence to the end of such Section:

“Notwithstanding the forgoing, the Company shall not be required to make a Tax
Distribution pursuant to this Section 3(b) to any Member who is not a current
director, officer or employee of the Company or any of its affiliates at the
time such distribution is to be made, as determined in the sole discretion of
the Company.”

2. Miscellaneous. Except to the extent set for in this Amendment, the Agreement
remains in full force and effect. If the provisions of this Amendment conflict
with the provisions of the Agreement, then the provisions of this Amendment
shall prevail.

3. Governing Law. This Amendment shall be construed and enforced in accordance
with, and governed by, the laws of the State of Delaware.

4. Counterparts. This Amendment may be executed in any number of counterparts,
including by facsimile transmission, with the effect as if all parties had
signed the same document. All counterparts shall be construed together and shall
constitute one instrument.

*****

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
date first written above.

 

NORWEGIAN CRUISE LINE HOLDINGS LTD. By:   /s/ Kevin M. Sheehan  

Name: Kevin M. Sheehan

Title: President and Chief Executive Officer

 